DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
Claims 1-14 and 21-26 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claims 1, 10 and 21 respectively.  In particular, the prior art does not teach or suggest a semiconductor device having a separation feature separating the first gate stack and the second gate stack, wherein the separation feature includes a first dielectric layer and a second dielectric layer with an air gap defined therebetween, and a bottom portion of the separation feature being inserted into the isolation structure as recited in claim 1 or a separation feature cutting into the gate stack and separating the gate stack into a first portion over the first semiconductor fin and a second portion over the second semiconductor fin, wherein the separation feature includes a protection layer and a filling layer defining an air gap therebetween; and a sealing layer disposed over the protection layer and the filling layer and covering an opening of the air gap as recited in claim 10 or a separation feature extending into the dielectric isolation structure between the first and second gate stacks such that the separation feature interfaces with the first and second gate stacks, wherein the separation feature includes a protection layer and a filling layer defining an air gap therebetween; and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JACK S CHEN/Primary Examiner, Art Unit 2893